      Case 1:20-cv-00196-NONE-SAB Document 22 Filed 07/16/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   THOMAS EUGENE GRAY,                             )   No.: 1:20-cv-00196-NONE-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DENYING
                                                     )   PLAINTIFF’S REQUEST FOR INJUNCTIVE
14                                                   )   RELIEF
     KEN CLARK, et.al.,
                                                     )
15                                                   )   (Doc. Nos. 18, 19)
                    Defendants.                      )
16                                                   )
                                                     )
17                                                   )
                                                     )
18
19          Plaintiff Thomas Eugene Gray is appearing pro se and in forma pauperis in this civil rights

20   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

21   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          On May 27, 2020, the magistrate judge issued findings and recommendations recommending

23   that plaintiff’s request for injunctive relief be denied. (Doc. No. 19.) The findings and

24   recommendations were served on plaintiff and contained notice that objections were to be filed within

25   thirty days. (Id.) No objections were filed and the time to do so has now expired.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a de

27   novo review of this case. Having carefully reviewed the entire file, the court finds the findings and

28   recommendations to be supported by the record and by proper analysis. As the findings and

                                                         1
       Case 1:20-cv-00196-NONE-SAB Document 22 Filed 07/16/20 Page 2 of 2



1    recommendations explain, plaintiff seeks an order directing the law librarian at the prison where he is

2    incarcerated to assist him and provide him with access to law library services. This action is

3    proceeding on plaintiff’s claims for failure to protect and excessive use of force against various non-

4    library correctional staff. The law librarian is not a party to this action and there is no claim in the

5    case that relates directly to court access. Moreover, although plaintiff asserts in conclusory fashion

6    that the law librarian is denying him access to services in a way that obstructs his ability to prosecute

7    this case, this action has been stayed and referred to post-screening alternative dispute resolution.

8    Accordingly, it is not immediately apparent how any claimed lack of law library access could be

9    impeding plaintiff’s prosecution of this matter.

10          Accordingly:

11          1.      The findings and recommendations filed on May 27, 2020, (Doc. No. 19), are adopted

12                  in full; and

13          2.      Plaintiff’s request for injunctive relief, filed on May 22, 2020 (Doc. No. 18), is denied.

14
     IT IS SO ORDERED.
15
16      Dated:     July 16, 2020
                                                         UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
